  Case 1:19-dm-00050-AJT Document 26 Filed 11/18/19 Page 1 of 4 PageID# 160
                                                                                     Tr.f




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                             M KGV 18 A ||: 38
                              EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division              (Pursuant^'o'Cocal Crimf^l
                                                                        Rule 49 and Fed. R. Crim. P. 6(e))



GRAND JURY CASE NO. lO-GJ-3793
                                                                Case No. l:19-dm-50


                                                              GRAND JURY NO. 19-3




                              UNOPPOSED MOTION TO UNSEAL


       The United States hereby moves to unseal specific filings in the above-captioned case.

Jeremy Hammond has appealed the finding of civil contempt that was made against him in open

court for his refusal to testify before the grand jury. In light ofthat finding in open court, as well

as Hammond's appeal of that finding,there is no longer any need to keep under seal the

documents listed below, because unsealing them will not reveal any matter occurring before the

grand jury (in addition to the already-public fact that Hammond has been held in contempt for

refusing to testify before the grand jury). Unsealing the documents will facilitate the ability of

the United States Court of Appeals to consider Hammond's appeal and issue its decision.

       The specific documents to be unsealed are the following:

       • Dkt2—         Order, September 10, 2019
       • Dkt 3—        Letter to the Court, August 21,2019
       • Dkt 4—        Government's Response in Opposition to Motion for an Order to Show Cause
       • Dkt 10 — Order, September 11, 2019
       • Dkt 12 — Order, September 12, 2019
       • Dkt 14 — Order, October 10, 2019
       • Dkt 15^— Notice of Appeal
Case 1:19-dm-00050-AJT Document 26 Filed 11/18/19 Page 2 of 4 PageID# 161
Case 1:19-dm-00050-AJT Document 26 Filed 11/18/19 Page 3 of 4 PageID# 162
Case 1:19-dm-00050-AJT Document 26 Filed 11/18/19 Page 4 of 4 PageID# 163
